Citation Nr: 1751042	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-26 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center (RO)
 in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for prostate cancer has been received.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, to include as secondary to service-connected type II diabetes mellitus.

4.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to service-connected type II diabetes mellitus.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus.

6.  Entitlement to service connection for a renal disability, to include as secondary to service-connected type II diabetes mellitus.

7.  Entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected type II diabetes mellitus.

8.  Entitlement to service connection for a cardiac disability, to include as secondary to service-connected type II diabetes mellitus.

9.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

10.  Entitlement to a rating in excess of 10 percent for transient ischemic attack.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to May 1975, which includes service in the Republic of Vietnam.  He received the Army Commendation Medal and Bronze Star Medal.  The Veteran died on appellant is his surviving spouse and has been substituted for the Veteran in this appeal.

This appeal before the Board of Veterans' Appeals (Board) arose from a January 2016 rating decision in which the RO determined that new and material evidence had not been received to reopen a claim for service connection for prostate cancer, as well as denied service connection for bilateral peripheral neuropathy of the upper and lower extremities, erectile dysfunction, renal failure, retinopathy, and coronary artery disease, denied a rating in excess of 20 percent for type II diabetes mellitus, and denied a rating in excess of 10 percent for transient ischemic attack.  The Veteran filed a notice of disagreement (NOD) later in January 2016, but he died in March 2016.  Later in March 2016, the Veteran's surviving spouse submitted a motion to be substituted for the Veteran in the instant appeal (via a VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant).  The motion was granted and she was substituted as the appellant.  Thereafter, the RO issued a statement of the case (SOC) in April 2016 and the appellant submitted a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2016.

In August 2017, the Board granted the appellant's motion to advance this appeal on the Board's docket.  See 8 U.S.C.A. § 7107 (a)(2)(C) (West 2014) and 38 C.F.R. § 20.900 (c) (2017).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

The Board's decision addressing the petition to reopen the claim for service connection for prostate cancer is set forth below.  The underlying claim for service connection for prostate cancer and the remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In  a June 2012 rating decision, the RO denied a claim for service connection for prostate cancer; although notified of the denial that month, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  Pertinent to the claim for service connection for prostate cancer, additional evidence received since the RO's June 2012 denial includes evidence that is not cumulative or redundant of the evidence of record at the time of that decision, that relates to an unestablished fact necessary to substantiate the claim for service connection for prostate cancer, and that raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2012 RO rating decision in which the RO denied service connection for prostate cancer is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).

2.  As evidence received since the RO's June 2012 denial is new and material, the requirements for reopening the claim for service connection for prostate cancer are met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

Given the Board's favorable reopening of the claim for service connection for prostate cancer, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

The Veteran's claim for service connection for prostate cancer previously was considered and denied.  In June 2012 , the RO denied service connection for prostate cancer essentially on the basis that there was no evidence that the Veteran was diagnosed as having primary prostate cancer.  The evidence then of record consisted of service treatment records, private medical records, and a February 012 VA examination report.

Although the Veteran was notified of the decision in a June 2012 letter, he did not initiate an appeal of this decision, and no new and material evidence pertinent to the claim was received during the one-year appeal period following the notice of the decision.  See 38 C.F.R. § 3.156(b).  Furthermore, no additional service records have been received at any time pertinent to the previously disallowed claim for service connection for prostate cancer, warranting readjudication of the claim.  See 38 C.F.R. § 3.156(c).  Hence, the June 2012 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103. 

In this case, the Veteran filed a request to reopen his previously denied claim for service connection for prostate cancer in 2015.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13   (1992).

Pertinent new evidence received since the June 2012 denial includes a February 2015 renal ultrasound report and a December 2015 examination report, both from Pratt Regional Medical Center.  These treatment records include references to prostate cancer.  This additional evidence reflects that the Veteran may have had primary prostate cancer.  In addition, as the Veteran served in Vietnam during the Vietnam War era, he is presumed to have been exposed to herbicide agents, to include Agent Orange, during such service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  Prostate cancer is among the list of diseases which are presumed related to exposure to herbicide agents in service.  38 C.F.R. § 3.309 (e) (2017).  

Hence, the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran may have had primary prostate cancer related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination or obtain a medical opinion).  As explained in the remand below, this evidence is new because it is not cumulative or duplicative of evidence  previously of record, and material, as t triggers VA's duty to obtain a medical opinion confirming whether the Veteran experienced primary prostate cancer.  Accordingly, the criteria for reopening the previously denied claim are met.


ORDER

As new and material evidence to reopen the claim for service connection for prostate cancer has been received, to this extent only, the appeal as to this matter is granted.


REMAND

The Board's review of the claims file reveals that further action on the reopened claim, as well as the remaining claims on appeal, is warranted. 

VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (2017; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

In this case, the report of a February 2012 VA prostate cancer examination, a June 2015 examination report from South Central Kansas Bone and Joint Center (South Central), and examination reports from Pratt Regional Medical Center dated in December 2015 reflect that the Veteran was diagnosed as having neuropathy, erectile dysfunction, chronic kidney disease, and prostate cancer.  Also, a June 2014 electrocardiogram report from Pratt Internal Medicine Group documents findings consistent with a right ventricular conduction delay and the Veteran contended that he experienced vision problems (identified as diabetic retinopathy).  Thus, competent evidence of the claimed disabilities has been demonstrated.

The Veteran has contended that his claimed neuropathy, erectile dysfunction, renal disability, and bilateral eye disability were all associated with his service-connected diabetes mellitus.  In this regard, the June 2015 examination report from South Central suggests that the Veteran's neuropathy was due to either his diabetes or chemotherapy that he had received for nonservice-connected cancer.  In addition, VA's Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section F, Paragraph 2(d), (h)-(j) (August 23, 2017), directs that neurological problems, genitourinary problems (including, but not limited to, erectile dysfunction and renal dysfunction), eye problems, and cardiac problems may, in certain instances, be caused or aggravated by diabetes mellitus.

Moreover, as for the claimed cardiac disability and prostate cancer, ischemic heart disease and prostate cancer are among the list of diseases which are presumed related to exposure to herbicide agents in service.  38 C.F.R. § 3.309(e).  As noted in connection with the reopening, above, the Veteran is presumed to have been exposed to herbicide agents, including Agent Orange, during his service in Vietnam during the Vietnam War era. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  As the record currently stands, it is unclear as to whether the Veteran experienced ischemic heart disease or prostate cancer at any time period to the current period under consideration with respect to these claims.  

Regarding prostate cancer in particular, there are some references to prostate cancer among the Veteran's treatment records (including the February 2015 renal ultrasound report and December 2015 examination report from Pratt Regional Medical Center).  However, there is also evidence (including the February 2012 VA prostate examination report) indicating that he did not experience any primary prostate cancer, but that there was potential metastasis of his non service-connected bladder cancer which resulted in removal of his prostate.  With regard to cancer, "[p]resumptive service connection may not be established under 38 U.S.C. § 1116 and 38 C.F.R. § 3.307 (a) for a cancer listed in 38 C.F.R. § 3.309 (e) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure."  VAOPGCPREC 18-97 (May 2, 1997); Darby v. Brown, 10 Vet. App. 243, 246 (1997) (presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site of the cancer, which metastasized to the lungs); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F. 3d. 1239 (Fed. Cir. 1997); cert den., 522 U.S. 1151 (1998) (presumptive service connection refers to the primary cancer site and not a metastatic site).

In sum, there is competent evidence of the Veteran's claimed neuropathy, erectile dysfunction, renal disability, bilateral eye disability, cardiac disability, and prostate cancer, the Veteran is presumed to have been exposed to herbicide agents in service, and he had been awarded service connection for type II diabetes mellitus at the time of his death.  Hence, the evidence suggests that his claimed disabilities may have been incurred in service or were caused or aggravated by his service-connected diabetes mellitus.  Therefore, VA's duty to obtain medical opinions as to the nature and etiology of his claimed disabilities is triggered.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159; McLendon, supra.   It appears that a VA examination or examinations was/were scheduled prior to his death, but that he was unable to attend the examination(s) because he was housebound and receiving hospice care. 

With respect to the claims for increased ratings for diabetes mellitus and transient ischemic attack, the Veteran was not afforded VA examinations to obtain information as to the severity of these disabilities prior to his death.  As already noted, he was unable to attend in-person examinations because he was housebound and receiving hospice care.  Hence, the evidence is currently insufficient to properly rate the disabilities during the claim period according to the applicable criteria (38 C.F.R. §§ 4.119, 4.124a, Diagnostic Codes 7913, 8009 (2017)).  Therefore, appropriate medical professionals should be given an opportunity to conduct a comprehensive review and provide retrospective opinions addressing the severity of the service-connected diabetes mellitus and transient ischemic attack during the  period under consideration with respect to these claims up to the Veteran's death.    See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

In light of the above, the Board finds that a remand is necessary to obtain medical opinions, each from an appropriate VA physician, which fully discuss the nature of the Veteran's claimed neuropathy, erectile dysfunction, renal disability, bilateral eye disability, cardiac disability, and prostate cancer,  as well as whether any such disabilities are associated with service or his service-connected diabetes mellitus, and (3) the severity of the service-connected diabetes mellitus and transient ischemic attack during the period from December 2014 up to the date of the Veteran's death in March 2016.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

It does not appear from a review of the claims file that the appellant has been provided a notice letter specific to the service connection and higher rating matters on appeal (in accordance with the VCAA).  Thus, such notice should be provided upon remand.

As regards VA records, the claims file includes records of the Veteran's treatment from the VA Medical Center (VAMC) in Wichita, Kansas (dated to December 2013) and the Kansas City Vista electronic records system (dated to February 2015).  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

Also, a Social Security Administration (SSA) Inquiry document included in the Virtual VA system appears to indicate that the Veteran may have claimed SSA disability benefits.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records related to any SSA determination(s) have not yet been obtained and may be relevant to the appellant's claims.  As such, on remand, the AOJ should undertake appropriate action to obtain any outstanding SSA records.

The AOJ should also give the appellant another opportunity to provide information and/or evidence pertinent to one or more claim(s) on appeal (particularly as regards any private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matters on appeal.  Adjudication of each increased rating claim should include consideration of whether staged rating(s) of the disability(ies)- assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send the appellant and her representative a letter that provides notice as to (1) the information and evidence that is required to substantiate a claim for service connection on both a direct and secondary basis, (2) the information and evidence that is required to substantiate a claim for an increased rating, and (3) the basis for determining a disability rating and effective date upon the grant of any benefit sought.  A copy of this letter must be included in the file.

2.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records from the VAMC in Wichita, Kansas (dated from December 2013 to March 8, 2016) and the Kansas City Vista electronic records system (dated from February 2015 to March 8, 2016).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

3.  Obtain from the SSA any determination(s) pertinent to the Veteran's claim(s) for SSA benefits, as well as any medical records relied upon concerning the claim(s), Follow the procedures set forth in 38 C.F.R.  3.159 (c) with regard to requesting records from Federal facilities. All records and/or responses received should be associated with the file.

4.  Furnish to the appellant and her representative a letter requesting that the appellant provide information and, if necessary, authorization, to obtain any additional evidence pertinent to one or more claim(s) on appeal that is not currently of record.  Specifically request that appellant furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.  

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the matters within the one-year period).

5.  If the appellant responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from a VA physician with appropriate expertise an opinion addressing the nature and etiology of the Veteran's claimed neurological impairment affecting the upper and lower extremities.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (VA Legacy Content Manager), to include a complete copy of the REMAND, must be made available to the designated individual, and the opinion should include discussion of the Veteran's documented medical history and the lay assertions of the Veteran and the appellant.

Based on a review of all pertinent lay and medical evidence, the physician should clearly identify any neurological disability(ies) of the upper and lower extremities present at any point from approximately December 2015 through the date of the Veteran's death in March 2016 (even if it became asymptomatic or resolved).  

Then, with respect to each diagnosed neurological disability, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability was caused OR was aggravated (worsened beyond natural progression) by the Veteran's service-connected diabetes mellitus.  

If aggravation of any disability is found, for each, the physician should attempt to quantify the extent of disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions.  In this regard, the physician is advised that the Veteran was competent to report his symptoms and history and that the appellant is competent to report her observations of the Veteran's symptoms, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from a VA physician with appropriate expertise an opinion addressing the etiology of the Veteran's erectile dysfunction.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager), to include a complete copy of the REMAND, must be made available to the designated individual, and the opinion should include discussion of the Veteran's documented medical history and the lay assertions of the Veteran and the appellant.

Based on a review of all pertinent lay and medical evidence, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction was caused OR was aggravated (worsened beyond natural progression) by his service-connected diabetes mellitus.  

If aggravation of the disability is found, the physician should attempt to quantify the extent of disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions.  In this regard, the physician is advised that the Veteran was competent to report his symptoms and history and that the appellant is competent to report her observations of the Veteran's symptoms, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

8.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from a VA physician with appropriate expertise an opinion addressing the nature and etiology of the Veteran's renal disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the opinion should include discussion of the Veteran's documented medical history and the lay assertions of the Veteran and the appellant.

Based on a review of all pertinent lay and medical evidence, the physician should clearly identify any renal disability(ies) present at any point from approximately December 2015 through the date of the Veteran's death in March 2016 (even if it became asymptomatic or resolved).  

Then, with respect to each diagnosed renal disability, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability was caused OR was aggravated (worsened beyond natural progression) by the Veteran's service-connected diabetes mellitus.  

If aggravation of any disability is found, for each, the physician should attempt to quantify the extent of disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions.  In this regard, the physician is advised that the Veteran was competent to report his symptoms and history and that the appellant is competent to report her observations of the Veteran's symptoms, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

9.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from a VA physician with appropriate expertise an opinion addressing the nature and etiology of the Veteran's claimed bilateral eye disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the opinion should include discussion of the Veteran's documented medical history and the lay assertions of the Veteran and the appellant.

Based on a review of all pertinent lay and medical evidence, the physician should clearly identify any eye disability(ies) present at any point from approximately December 2015 through the date of the Veteran's death in March 2016 (even if it became asymptomatic or resolved).  

Then, with respect to each diagnosed eye disability, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability was caused OR was aggravated (worsened beyond natural progression) by the Veteran's service-connected diabetes mellitus.  

If aggravation of any disability is found, for each, the physician should attempt to quantify the extent of disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions.  In this regard, the physician is advised that the Veteran was competent to report his symptoms and history and that the appellant is competent to report her observations of the Veteran's symptoms, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

10.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from a VA physician with appropriate expertise an opinion addressing the nature and etiology of the Veteran's claimed cardiac disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the opinion should include discussion of the Veteran's documented medical history and the lay assertions of the Veteran and the appellant.

Based on a review of all pertinent lay and medical evidence, the physician should clearly identify any cardiac disability(ies) present at any point from approximately December 2015 through the date of the Veteran's death in March 2016 (even if it became asymptomatic or resolved).  In doing so, the physician should specifically indicate whether any such disability(ies) include ischemic heart disease.

Then, with respect to each diagnosed cardiac disability other than ischemic heart disease, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability was caused OR was aggravated (worsened beyond natural progression) by the Veteran's service-connected diabetes mellitus.  

If aggravation of any disability is found, for each, the physician should attempt to quantify the extent of disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions.  In this regard, the physician is advised that the Veteran was competent to report his symptoms and history and that the appellant is competent to report her observations of the Veteran's symptoms, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

11.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from a VA physician with appropriate expertise an opinion addressing the nature and etiology of the Veteran's claimed prostate cancer.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the opinion should include discussion of the Veteran's documented medical history and the lay assertions of the Veteran and the appellant.

Based on a review of all pertinent lay and medical evidence, the physician should clearly identify whether the Veteran experienced any active prostate cancer.  If so, the physician should specifically indicate whether the prostate was the primary site of the cancer or whether it was a metastasis of another primary cancer.

Then, with respect to any diagnosed prostate cancer other than primary prostate cancer, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during service; (b) was related to the Veteran's presumed exposure to herbicide agents, to include Agent Orange, during service; or (c) was otherwise the result of in-service injury or disease.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions.  In this regard, the physician is advised that the Veteran was competent to report his symptoms and history and that the appellant is competent to report her observations of the Veteran's symptoms, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 
Complete, clearly-stated rationale for the conclusions reached must be provided.

12.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from a VA physician with appropriate expertise a retrospective opinion addressing the severity of the Veteran's diabetes mellitus during the period from December 2014 through the date of his death in March 2016.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of the REMAND, must be made available to the designated individual, and the opinion should include discussion of the Veteran's documented medical history and the lay assertions of the Veteran and the appellant.

Based on a review of all pertinent lay and medical evidence, the physician should provide a retrospective medical opinion addressing whether, at any point(s) from December 2014 to March 8, 2016, the record reflects any change(s) in the severity of the Veteran's service-connected diabetes mellitus; and, if so, the approximate date(s) of each such change, and the severity of the disability on each date.

Specifically, the physician should render findings as to whether during the period from December 2014 to March 8, 2016 the diabetes mellitus required a regulation of activities, as well as whether diabetes mellitus involved episodes of ketoacidosis or hypoglycemic reactions, and, if so, the number of hospitalizations per year or number of monthly visits to a diabetic care provider that were required.

The physician must also discuss all complications of the Veteran's diabetes and, if possible, the appropriate Disability Benefit Questionnaire (DBQ) should be completed for each disability.

Complete, clearly-stated rationale for the conclusions reached must be provided.

13.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from a VA physician with appropriate expertise a retrospective opinion addressing the severity of the Veteran's transient ischemic attack during the period from December 2014 up to date of his death in March 2016.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of the REMAND, must be made available to the designated individual, and the opinion should include discussion of the Veteran's documented medical history and the lay assertions of the Veteran and the appellant.

Based on a review of all pertinent lay and medical evidence, the physician should provide a retrospective medical opinion addressing whether, at any point(s) from December 2014 to March 8, 2016, the record reflects any change(s) in the severity of the Veteran's service-connected transient ischemic attack; and, if so, the approximate date(s) of each such change, and the severity of the disability on each date.

Specifically, the physician should identify all manifestations/residuals of the Veteran's transient ischemic attack during the period from December 2014 to the date of his death in March 2016, and should comment on the severity of each such manifestation/residual.

Complete, clearly-stated rationale for the conclusions reached must be provided.

14.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

15.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining matters on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claims in April 2016), and all legal authority (to include, with respect to each higher rating claim, consideration and discussion of whether staged rating of the disability is appropriate).

16.  If any benefit(s) sought on appeal remain(s) denied, furnish to the appellant and her representative a supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112





	(CONTINUED ON NEXT PAGE)

	

(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


